DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-26 directed to a species non-elected without traverse.  Accordingly, claims 16-26 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 16-26 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior are of record fails to teach or fairly disclose “the intermediate member including a material retaining section and being adapted to be further connected to an object” as recited in claims 1, 2, and 14.
Chen (US 2009/0060680) provides a fastener structure (Fig. 2), comprising:
a head portion (226); and a body portion (24) being movably connected to the head portion (via spring 26) and including a connecting section (246) for assembling to an intermediate member (28); but fails to disclose the intermediate member including a material retaining section and being adapted to be further connected to an object; and partial material of the object being caused to move or flow into the material retaining 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Chen, and thus, for at least the foregoing reasoning, Chen does not render obvious the present invention as set forth in independent claims 1,2, or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	12/28/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726